Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 23 September 2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000022312 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more contacting lips cooperating with a radially inner surface of the stationary ring” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 and 9 recites “a shield”. While the shield is recited in paragraphs [0039] and [0044] of the specification, no reference is made to any parts in the drawings which correspond to the shield.  Based on the specification paragraph [0039], the examiner believes that the shield is the same as the second screen 210. If the shield and the second screen are the same elements, then Applicant should state this on the record and use only one term for this element (either shield or second screen) in the claims.  If Applicant is claiming a separate element, then the specification, drawings and claims should be amended to make clear which part is intended to be the shield. For the purpose of examination, it is assumed that the shield and the second screen are the same element.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
Each dependent claim recites “Wheel hub unit according to claim 1”.  This should be changed to --The wheel hub unit according to claim 1--.
Claim 3 recites “contacting lips which perform a seal”. The claim is grammatically awkward. Perhaps Applicant intended --contacting lips which form a seal--.
Claim 5 recites “the sleeve portion”. Claim 4 previously recited --a second sleeve portion--.  Applicant should use the same name for each element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s indentation format in the claims renders the claims unclear.  For example, claim 1: line 3 recites “the inner ring having:”. Since all the indented limitations below the semicolon have the same indentation amount, it is unclear which limitations are drawn to what the inner ring has and which limitations are wheel hub unit limitations. Another example of confusing indentions can be found in claim 1: line 12 which recites “a radially outer and oblique end”. The examiner assumes from reading the specification that the “radially outer and oblique end” is a part of the second screen, however it has the same indent level as the second screen. Thus, it is unclear if the radially outer and oblique end is part of the second screen or if it is a component separate and distinct from the second screen. Put another way, to what element is the oblique end an end?
Claim 6-8 recite the term “about”.  The term “about” in claims 6-8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to the stated values the measurement must be.  For example, does about 45° include 44° or 40°?
Claim 9 recites “the inner ring”.  There is a lack of antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori JP 2012-219971.
Re clm 1, Mori discloses a wheel hub unit (Fig. 1) comprising: a radially outer ring (20) configured to be stationary in use, a radially inner ring (11) configured to rotate in use, the inner ring having: a flanged end (13) opposite to the outer ring, at least one row of rolling elements (30 and 31) interposed between the radially outer ring and the radially inner ring, and a seal assembly (40 and 51) interposed between the radially outer ring and the radially inner ring, the seal assembly defining a shield (51) of at least one labyrinth seal and cooperating with one of the radially outer ring and the radially inner ring, the seal assembly comprising: a second screen (51 and 57) acting as splash guard and mounted stably on an external lateral surface of the radially outer ring, and a radially outer and oblique end (53) that cooperates with an annular surface of the flanged end (portion of 13 next to 53), wherein the labyrinth seal does not have a circumferential symmetry (as shown by Fig. 4), wherein the labyrinth seal comprises an upper portion (formed on top half of Fig. 1) and a lower portion (formed on bottom half of Fig. 1) with respect to a symmetry axis (A) of the wheel hub unit and is provided with an angular interruption (53 does not form a full ring, Fig. 4-5) of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly, and wherein the upper portion of the labyrinth seal is defined by the radially outer and oblique end and by the annular surface of the flanged end.
Re clm 9, Mori discloses a bearing assembly for a wheel hub unit (Fig. 1), comprising: a stationary ring (20) configured to be stationary in use; a rotatable ring (11) configured to rotate in use, the inner ring (11) having: a flanged end (at 13) opposite to the stationary ring, at least one row of rolling elements (30 and 31) interposed between the stationary ring and the rotatable ring; and a seal assembly (40, 51 and 57) interposed between the stationary ring and the rotatable ring, the seal assembly defining a shield () of at least one labyrinth seal between the stationary ring and the rotatable ring, the seal assembly comprising: a first screen (41) mounted on the stationary ring, the first screen comprising a gasket (46) having one or more contacting lips (47-49) cooperating with a radially inner surface of the stationary ring (at 42), a second screen (51) acting as splash guard and mounted stably on an external lateral surface (25) of the stationary ring, and a radially outer and oblique end (53) that cooperates with an annular surface of the flanged end (portion of 13 opposite 53), wherein the labyrinth seal comprises an upper portion (top half of Fig. 1) and a lower portion (lower half of Fig. 2) with respect to a symmetry axis (rotation axis of bearing) of the wheel hub unit and is provided with an angular interruption (since 53 only extends about 180°, Fig. 4-5) of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duch U.S. 2016/0023512 in view of Mori JP 2012-219971.
Re clm 1, Duch discloses a wheel hub unit (1, Fig. 1) comprising: a radially outer ring (2) configured to be stationary in use, a radially inner ring (4) configured to rotate in use, the inner ring having: a flanged end (12) opposite to the outer ring, at least one row of rolling elements (6s) interposed between the radially outer ring and the radially inner ring, and a seal assembly (8 and 13) interposed between the radially outer ring and the radially inner ring, the seal assembly defining a shield (13, Fig. 2) of at least one labyrinth seal and cooperating with one of the radially outer ring and the radially inner ring, the seal assembly comprising: a second screen (31 and 23) acting as splash guard and mounted stably on an external lateral surface of the radially outer ring, and a radially outer and oblique end (23) that cooperates with an annular surface (11) of the flanged end, wherein the upper portion of the labyrinth seal is defined by the radially outer and oblique end and by the annular surface of the flanged end (top of Fig. 2).
Duch does not disclose the labyrinth seal does not have a circumferential symmetry, wherein the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (A) of the wheel hub unit and is provided with an angular interruption of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly.
Mori teaches a wheel hub unit in which a labyrinth seal (including 51 and 57) does not have a circumferential symmetry (Figs. 4-5), wherein the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (upper and lower halves of Fig. 1) of the wheel hub unit and is provided with an angular interruption (53 does not form a full ring) of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly for the purpose of preventing muddy water or dust from accumulating inside the shield/screen ([0019]).
It would have been obvious to one of ordinary skill in the art to modify the device of Duch and provide the labyrinth seal does not have a circumferential symmetry, wherein the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (A) of the wheel hub unit and is provided with an angular interruption of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly for the purpose of preventing muddy water or dust from accumulating inside the shield/screen.
Re clm 2, Duch further discloses the sealing assembly comprising a first screen (16) configured to be stationary in use and carrying an annular gasket (17); the second screen extending annularly for 360° around the symmetry axis (as shown in Fig. 1), the second screen configured to be stationary in use, and comprises a flange portion (23 and 30) projecting towards the flanged end of the radially inner ring (30 extends radially outward toward radially outer end of 12), the radially outer and oblique end being part (23) of the flange portion (23 and 30).
Re clm 3, Duch further discloses the annular gasket has one or more contacting lips (9, 18 and 19, Fig. 2) which perform a seal cooperating with a radially inner annular surface (20) of the flanged end of the radially inner ring.
Re clm 4¸ Duch further discloses the second screen is provided with a second sleeve portion (27), which is stably fixed on the outer lateral surface (28) of the radially outer ring and is solidly fixed in a radially internal position to the flange portion (27 is radially inside 23 and 30).
Re clm 5, Duch further discloses the angular interruption of the shield on the lower portion of the labyrinth seal is defined by a cutout of the flange portion of the second screen for a predetermined angular width (portion 53 does not extend to form a full ring unlike 57, Fig. 4).
Portion 27 of Duch is analogous to 57 of Fig. 4 since 27 is the fixing portion. Thus modifying Duch with Mori would provide removing the flanged part (23 and 30 of Duch; 53 of Mori) while retaining the fixing part (27 of Duch; 57 of Mori) thus yielding the predetermined angular width is constituted by the sleeve portion alone.
Re clm 6-8, the improvement of Mori further discloses the angular width of the cutout of the flange portion of the second screen is about 45°, 120°, or 180° ([0016]).
Assuming Mori does not explicitly disclose these values:
Although Mori teaches the shield/screen covers at least the upper half of the gap, Mori does not explicitly state the angles for the cutout are 45°, 120°, or 180°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Duch in view of Mori and provide the angular width of the cutout of the flange portion of the second screen is about 45°, 120°, or 180°, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
The width is a well-known result effect variable.  If the angular width of the cutout is too small, muddy water will accumulate inside the shield/screen thus negating the purpose of the cutout.  If, on the other hand, the cutout is too large, the labyrinth and inner seal will not be properly protected and muddy water will be allowed to accumulate on the inner seal.
Re clm 9, Duch a bearing assembly for a wheel hub unit (Fig. 1), comprising: a stationary ring (2) configured to be stationary in use; a rotatable ring (3) configured to rotate in use, the inner ring having: a flanged end opposite (12) to the stationary ring, at least one row of rolling elements (6s) interposed between the stationary ring and the rotatable ring; and a seal assembly (8 and 13) interposed between the stationary ring and the rotatable ring, the seal assembly defining a shield (13) of at least one labyrinth seal between the stationary ring and the rotatable ring, the seal assembly comprising: a first screen (16) mounted on the stationary ring, the first screen comprising a gasket (17) having one or more contacting lips (9, 18 and 19) cooperating with a radially inner surface (20) of the stationary ring, a second screen (13) acting as splash guard and mounted stably on an external lateral surface (28) of the stationary ring, and a radially outer and oblique end (23) that cooperates with an annular surface (11) of the flanged end.
Duch does not disclose the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (A) of the wheel hub unit and is provided with an angular interruption of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly.
Mori teaches a wheel hub unit in which a labyrinth seal (including 51 and 57) does not have a circumferential symmetry (Figs. 4-5), wherein the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (upper and lower halves of Fig. 1) of the wheel hub unit and is provided with an angular interruption (53 does not form a full ring) of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly for the purpose of preventing muddy water or dust from accumulating inside the shield/screen ([0019]).
It would have been obvious to one of ordinary skill in the art to modify the device of Duch and provide the labyrinth seal does not have a circumferential symmetry, wherein the labyrinth seal comprises an upper portion and a lower portion with respect to a symmetry axis (A) of the wheel hub unit and is provided with an angular interruption of the shield made on its lower portion corresponding to the lower side of the wheel hub unit so as to increase an outflow section thereof from the labyrinth seal itself which facilitates gravity drainage of contaminants present inside the seal assembly for the purpose of preventing muddy water or dust from accumulating inside the shield/screen.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656